OPINION ON REHEARING                                               Dec 16 2015, 8:49 am




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
P. Gregory Cross                                          Thomas M. Beeman
The Cross Law Firm, P.C.                                  Kyle B. DeHaven
Muncie, Indiana                                           Beeman Law Office
                                                          Anderson, Indiana
                                                          Alexander M. Beeman
                                                          Ciobanu Law, P.C.
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Scott Alan Stibbins, individually                         December 16, 2015
and as Personal Representative                            Court of Appeals Case No.
of the Estate of Warren E.                                18A02-1410-PL-750
Stibbins, and Trustee of the                              Appeal from the Delaware Circuit
Warren E. Stibbins Revocable                              Court
Trust, et al,                                             The Honorable Marianne L.
Appellants-Defendants,                                    Vorhees, Judge
                                                          Trial Court Cause No.
        v.                                                18C01-0902-PL-4

Carol (Stibbins) Pagano Foster,
Angela Pagano, and Christopher
Pagano,
Appellees-Plaintiffs




Baker, Judge.

Court of Appeals of Indiana | Opinion on Rehearing 18A02-1410-PL-750 | December 16, 2015   Page 1 of 2
[1]   The appellants have filed a petition for rehearing, raising a number of

      arguments with respect to our opinion in this case. We grant the petition for

      the limited purpose of striking the final sentence of footnote two, which shall

      now read as follows in its entirety:


              The expert testified that dozens of specimens of Warren’s
              handwriting were forgeries. She was also certain that the
              signatures of all of the witnesses to nearly all of the documents at
              issue in this litigation were forgeries. Carol found this expert on
              the Internet. The expert received her training from another
              Internet vendor who also offered programs on, among other
              things, how to predict the gender of unborn children through the
              handwriting of a parent.


      In all other respects, we deny the petition for rehearing.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Opinion on Rehearing 18A02-1410-PL-750 | December 16, 2015   Page 2 of 2